United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS               September 9, 2003

                          FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                           ____________________                       Clerk

                               No. 02-51411
                             Summary Calendar
                           ____________________

                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                        IRMA VERONICA SALVATIERRA,

                                                    Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (EP-02-CR-933-1)
_________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Irma    Veronica    Salvatierra   appeals    her   convictions     for:

conspiracy to import, and importation of, 100 kilograms or more of

marijuana; and conspiracy to possess with intent to distribute, and

possession with intent to distribute, 100 kilograms or more of

marijuana.     She contends:   (1) her conviction should be reversed

because the prosecutor made an improper remark during closing



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
argument (concerning jury’s doing something about drug use in

community); and (2) her sentence should be vacated because the

district court erred by not granting her a two-level reduction in

her total offense level due to her minor role in the offense.

     The claimed prosecutorial misconduct is reviewed under a two-

step process by which we determine:         (1) whether the comment was

improper; and (2) whether it prejudiced Salvatierra’s substantive

rights.   See, e.g., United States v. Lankford, 196 F.3d 563, 574

(1999), cert. denied, 529 U.S. 1119 (2000). Assuming arguendo that

the comment was improper, there was ample evidence for the jury to

convict Salvatierra in the absence of the prosecutor’s comment;

therefore,     she   has   not   demonstrated     that   it   prejudiced   her

substantial rights.        See United States v. Duffaut, 314 F.3d 203,

210-11 (5th Cir. 2002); see also United States v. Casilla, 20 F.3d

600, 606 (5th Cir.), cert. denied, 513 U.S. 892 (1994).

     A district court’s determination that a defendant played more

than a “minor” role for purposes of U.S.S.G. § 3B1.2 is reviewed

only for clear error.       E.g., United States v. Garcia, 242 F.3d 593,

598 (5th Cir. 2001).         Salvatierra’s sentence was based on the

conduct   in    which      she   was   directly    involved,     namely    the

transportation of drugs across the border. Because her role in the

offense was co-extensive with the conduct for which she was held

accountable, the district court did not clearly err in denying the

reduction.     Id. at 598-99.



                                       2
    AFFIRMED




3